

Exhibit 10.1
(Unofficial English Translation Solely for Convenience)


Project Investment Contract


Xi’an Lintong Tourism and Business Development Management Commission (Party A)


Xi’an Tech Full Simo Motor Co., Ltd. (Party B)


In accordance with laws and regulations, including the PRC Contract Law, the PRC
Land Administration Law, and the PRC Provisional Ordinance for the Grant and
Transfer of Use Right of State Owned Urban Land, and on an equal, voluntary, and
mutually beneficial basis, Party A and Party B have reached the following
agreement regarding Party B’s investment and development of the
“Electromechanical Products Capacity Expansion” project in the area
administrated by Party A:


1. Party B shall invests in the area administrated by Party A to develop the
electromechanical products capacity expansion project, with a total investment
of RMB 2.1 billion, an estimated annual production capacity of RMB 5 billion
after completion, and a total annual tax payment of RMB 200 million.


2. The land that Party A shall transfer to Party B is located in Daixin
Industrial Development Zone in Xi’an Lintong Tourism and Business Development
Zone. This land has an area of approximately 500 Mu, including approximately
68.2 Mu of public roads, (subject to the actual measurement by the
Administration of National Land and Resources), and the location is shown in the
sketch attached. The use of this land shall be for industrial use, and the
period of this transfer shall be 50 years, beginning from the day on which Party
A delivers this land to Party B. The comprehensive price of this land transfer
is RMB 500,000 per Mu, with a total price of approximately RMB 250 million
(including Land Use Fee for New Construction Land, Reclamation Fee, Land
Compensation Fee, Labor Placement Subsidizing Fee, Crop Compensation Fee,
Transfer Fee, Land Administration Fee, the “Two Taxes and One Payment,” and
Social Security Contribution).


3. Within 7 days after this Contract is signed and comes into effect, Party B
shall make the first payment to Party A (60% of the total comprehensive price of
this land transfer), namely approximately RMB 150 million. Within 3 days after
Party A delivers this land to Party B for use, Party B shall pay Party A 30% of
the total comprehensive price of this land transfer, namely approximately RMB 75
million. After Party A delivers a photocopy of the Land Use Certificate to Party
B, Party B shall pay Party A on a one-time basis the remaining amount of the
total price, after which payment Party A shall deliver the Land Use Certificate
to Party B.


 
 

--------------------------------------------------------------------------------

 

4. Duties of Party A


1) Within 60 days after Party B makes the first payment to Party A (60% of the
total comprehensive price of this land transfer), namely approximately RMB 150
million, Party A shall reclaim this land and deliver it to Party B for use.


2) Within 30 business days after Party B provides Party A with all required
materials, Party A shall on behalf of Party B complete the application for the
Construction Land Planning Permit, the Construction Project Planning Permit, the
project filing, and the review procedure. Within 30 business days after Party B
provides Party A with all required materials and pays relevant fees, Party A
shall on behalf of Party B apply for and obtain the Construction Permit. Party A
shall assist Party B in the application procedures for the review of fire
protection, water, and electricity related to this project. Relevant fees
incurred in the application procedures shall be paid by Party B according to
relevant regulations.


3) Party A shall deliver temporary access to water and electricity (high
voltage) for construction to the red line of this land area, with water and
electricity to be paid for by Party B. Party A shall deliver permanent access to
water, electricity (high voltage), and sewage disposal facilities to the red
line of this land area within 15 business days before operations of this project
is formally commenced, with internal connection projects to be paid for and
undertaken by Party B.


4) Within two years after Party B has paid Party A 90% of the total
comprehensive price of this land transfer, namely approximately RMB 225 million,
Party A shall on behalf of Party B apply for and obtain the Land Use
Certificate.


5) Party A shall ensure that Party B obtains the Use Certificate of State Owned
Land at the time stipulated in this contract and that this Land Use Certificate
is legal and obtained through legal land review procedures. Before the Land Use
Certificate is obtained, Party A shall ensure Party B’s normal and reasonable
use of this land and Party B’s normal operating activities.


5. Duties of Party B


1) The use of this land by Party B must be in accordance with the use stipulated
in this contract and must not be unilaterally changed. During the period of this
transfer, any change to the use of this land needs to be approved by Party A,
and both parties shall enter into a land transfer contract anew according to
relevant regulations, adjust the comprehensive price of the transfer of this
land, and go through the land use right transfer process.


2) For the items to be processed by Party A or processed by Party A on behalf of
Party B pursuant to this contract, Party B shall provide Party A with all
materials in time according to the written request of Party A, or otherwise take
responsibility for any delay in the process.


 
 

--------------------------------------------------------------------------------

 

3) Party B shall provide the environmental assessment report of this project and
satisfy the national environmental protection requirement.


4) Before operations of this project is formally commenced, party B shall
complete industrial and commercial registration, tax registration, and the legal
person registration in the area administrated by Party A


5) Party B shall organize the planning and design according to the planning
requirement and submit the planning and design to Party A for review.


6) Party B shall commence the construction of the main facility within 60 days
after Party A delivers this land to Party B for use. The time limit for the
construction in this project is 24 months.


6. Liabilities for the Breach of This Contract


1) In the event Party A breaches Article 4 Item 1 of this contract, after 30
days of delay, for each additional day of delay Party A shall pay Party B a
penalty equal to 5‰ of the total amount that has been paid by Party B for this
land transfer.


2) In the event Party B breaches Article 3 of this contract, for each day of
delay Party B shall pay Party A a penalty equal to 5‰ of the amount that has not
been paid by Party B.


3) In the event Party B does not commence the construction in two consecutive
years after this contract is signed, Party A has the right to reclaim the use
right of this land without compensation.


7. After this contract is signed and stamped by Party A and Party B, if this
contract cannot be implemented due to such force majeure as changes in national
laws, regulations, or policies, wars, or large-scale natural disasters, then
neither party shall be responsible for any breach of this contract.


8. If in 30 days after this contract is signed, Party B fails to make the first
payment (namely approximately RMB 150 million) pursuant to Article 3 of this
contract, this contract is terminated automatically.


9. At the end of the period of this transfer, if Party B needs continued use of
this land, then Party B shall regain the land use right according to relevant
procedures.


10. Regarding matters not covered in this contract, Party A and Party B shall
negotiate and enter into supplemental contracts, and these supplemental
contracts shall have the same legal effect as this contract.


11. Any dispute that arises during the implementation of this contract shall be
resolved through negotiation or, if such negotiation fails, submitted to the
People’s Court of Lintong District, Xi’an, for a resolution.

 
 

--------------------------------------------------------------------------------

 


12. This contract is in sextuple, with three copies kept by each of Party A and
Party B, and comes into effect after being signed and stamped by representatives
of Party A and Party B.
 
Attachment: One sketch of the land for this project.

 
 

--------------------------------------------------------------------------------

 

Party A: Xi’an Lintong Tourism and Business Development Management Commission
(stamp)


Representative: Shengmin Wu (stamp)




Party B : Xi’an Tech Full Simo Motor Co., Ltd. (stamp)


Representative: Tianfu Yang (stamp)




June 10, 2011


 
 

--------------------------------------------------------------------------------

 